 


110 HR 6549 IH: To amend section 5542 of title 5, United States Code, to provide that any hours worked by Federal firefighters under a qualified trade-of-time arrangement shall be excluded for purposes of determinations relating to overtime pay.
U.S. House of Representatives
2008-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
2d Session
H. R. 6549 
IN THE HOUSE OF REPRESENTATIVES 
 
July 17, 2008 
Mr. Sarbanes introduced the following bill; which was referred to the Committee on Oversight and Government Reform
 
A BILL 
To amend section 5542 of title 5, United States Code, to provide that any hours worked by Federal firefighters under a qualified trade-of-time arrangement shall be excluded for purposes of determinations relating to overtime pay. 
 
 
1.Treatment of hours worked under a trade-of-time arrangementsSection 5542 of title 5, United States Code, is amended by adding at the end the following:

(g)
(1)Notwithstanding any other provision of this section, any hours worked by a firefighter under a qualified trade-of-time arrangement shall be disregarded for purposes of any determination relating to eligibility for or the amount of any overtime pay under this section.
(2)For purposes of this section—
(A)the term qualified trade-of-time arrangement means an arrangement under which 2 firefighters who are employed by the same agency agree, solely at their option and with the approval of their employing agency, to substitute for one another during scheduled work hours in performance of work in the same capacity; and
(B)the term firefighter has the meaning given such term by sections 8331(21) and 8401(14), respectively..  
 
